Willie, Chief Justice.
Only one question in this case demands our attention, which is: Did the contract sued on describe, with sufficient certainty, the land which the appellee bound herself to convey? The language of the .description is: My interest in my lands in Lavaca county and also that in Uvalde county.
The natural and ordinary meaning of the term “interest in lands,” includes the entire right held in them. A person does not divest himself of his interest in property who still retains in it any right whatever. Hence the conveyance of one’s interest, without qualification, carries with it all the right of the grantor.
We think the language used in the contract can be construed to mean nothing else but the entire interest of the appellee in lands lying in the counties of Lavaca and Uvalde. Parol evidence is not needed to show that any other or less interest was intended to be conveyed. Indeed, if admitted for such purpose, it would vary and contradict the usual and legal meaning of the terms employed. Certainty to a common intent is all that is required in agreements to convey land. Brown v. Batchelor, 1 H. & N. 255; White v. Hamma.n 54 Ill. 243; and this degree of certainty at least is found in the description of the lands contained in the present contract. We therefore conclude that the present contract was sufficiently certain to found upon it the present action for specific performance. The court being enabled to ascertain from the face of the writing that the whole interest of the appellee in the counties mentioned was to be conveyed, it was authorized to go outside of the contract to ascertain what was *258the actual extent ot that interest. Fish v. Hubbard, 21 Wend. 652. This case is entirely different from that of Jones v. Carver, 59 Tex. 293. There the description of the land was wholly defective. From the face of the contract it could not possibly be ascertained out of what grant the land was to be taken, or that it was an entire grant, nor was it ever stated in what county or state the land was situated. It was merely described as “a piece of land supposed to be forty acres.” Without parol evidence it was impossible to identify the land, and parol evidence being inadmissible the contract could ndt be enforced.
The interest in the lands in this case having been stated in the contract with sufficient certainty, we think the court erred in sustaining a demurrer to the petition, and for this error the judgment must be reversed and the cause remanded.
Reversed and Remanded.
[Opinion delivered January 12, 1885.]